01/28/202RSE BS FAX-0O01 BZBSHMIA DocwieXOnEWARKSBYG 01/28/21 PAathORK CALARRSRY RIDA 08 /008

FILED
JAN 28 2021

IN THE UNITED STATES DISTRICT COURT FOR
U.
THE NORTHERN DISTRICT OF WEST VIRGINIA’ 6) xexssurG, WV 26301

UNITED STATES OF AMERICA,

vy

EDWARD SMITH,

Defendant.

 

§. DISTRICT COURT-WVND

é

Criminal No. I ‘2! CL //
Violations: 18 U.S.C. § 7(3)
18 U.S.C. § 113(@)(3)__

TSK
Alot

 

INFORMATION

The United States Attomey charges that:

COUNT ONE

(Assault with a Dangerous Weapon with Intent to do Bodily Harm)

On or about October 14, 2019, in Preston County, West Virginia, within the Northern

District of West Virginia, the defendant, EDWARD SMITH, at a place within the special maritime

and territorial jurisdiction of the United States and on land acquired for the use of the United States

and under its jurisdiction, namely, United States Penitentiary Hazelton, intentionally and forcibly

assaulted another inmate, W.M., with a dangerous weapon and with the intent to do bodily harm to

W.M., in violation of Title 18, United States Code, Sections 7(3) and 113(a)(3).

A) fuel

WILLIAM J. POWELL
United States Attorney

 

Christopher L. Bauer
Assistant United States Attorney
